In an action for specific performance of a contract for the purchase and sale of real property, or, in the alternative, for damages, the defendants appeal from an order of the Supreme Court, Queens County, entered in Suffolk County on April 30, 1959, denying their motion for a bill of particulars. Order affirmed, with $10 costs and disbursements. (American Mint Corp. v. Ex-Lax, 260 App. Div. 576; Mutual Life Ins. Go. of N. 11 v. Tailored Woman, 275 App. Div. 798; Winierstein v. Mauntncr, 284 App. Div. 962.) Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.